Appellate Case: 22-4023        Document: 010110755356    Date Filed: 10/19/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                          UNITED STATES COURT OF APPEALS                       Tenth Circuit

                                 FOR THE TENTH CIRCUIT                      October 19, 2022
                             _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  STEPHEN PLATO MCRAE,

           Plaintiff - Appellant,

  v.                                                          No. 22-4023
                                                     (D.C. No. 2:17-CV-00066-RJS)
  FEDERAL BUREAU OF PRISONS;                                    (D. Utah)
  IRON COUNTY CORRECTIONAL
  FACILITY; PURGATORY
  CORRECTIONAL FACILITY; FNU
  CHENEY, Sgt.; FNU SHAFER; FNU
  FIELDING,

           Defendants - Appellees.
                          _________________________________

                                 ORDER AND JUDGMENT*
                             _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.**
                    _________________________________

       Stephen McRae appeals the dismissal of his civil-rights complaint for failure

 to prosecute. For substantially the same reasons given by the district court, we

 affirm.



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument.
Appellate Case: 22-4023    Document: 010110755356        Date Filed: 10/19/2022    Page: 2



       McRae, a federal prisoner representing himself pro se, filed this lawsuit to

 challenge the conditions of his confinement under 42 U.S.C. § 1983 and/or Bivens v.

 Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388

 (1971). The district court ordered McRae to file an amended complaint curing

 various deficiencies. After his deadline for complying with that order had expired,

 McRae filed an amended complaint that did not address all of the deficiencies

 identified by the district court. The district court accordingly ordered McRae to file a

 second amended complaint within thirty days to address these deficiencies. McRae

 did not comply with this deadline either, and the court issued an order to show cause

 why the complaint should not therefore be dismissed. McRae filed various other

 motions and documents over the next several months, but he did not file his second

 amended complaint until almost one year after the thirty-day deadline had expired.

 Nevertheless, the court did not dismiss the action, but simply screened the untimely

 second amended complaint for deficiencies under 28 U.S.C. § 1915A.

       In an order dated November 13, 2019, the district court concluded the second

 amended complaint still contained some deficiencies, which the court ordered McRae

 to cure by filing a third amended complaint. This order did not immediately reach

 McRae, however, because he had been moved to a different correctional facility and

 his change-of-address form was not correctly recorded on the district court’s docket.

 The district court dismissed the action with prejudice in January 2020 based on

 McRae’s failure to file a third amended complaint. In March 2020, McRae finally

 received a copy of both the November 2019 order to cure deficiencies and the

                                            2
Appellate Case: 22-4023    Document: 010110755356         Date Filed: 10/19/2022    Page: 3



 January 2020 dismissal order. He then filed a post-judgment motion for relief based

 on the evidence that he had not received the November 2019 order due to the court’s

 failure to properly record his change-of-address form on the docket. The district

 court denied the motion, and McRae appealed. This court reversed and remanded

 with directions for the district court to reconsider McRae’s argument and evidence

 regarding the change-of-address issue. McRae v. Fed. Bureau of Prisons, No. 21-

 4033, 2021 WL 4486396 (10th Cir. Oct. 1, 2021) (unpublished).

       On remand, in an order dated January 1, 2022, the district court vacated its

 dismissal order and ordered McRae to file a third amended complaint, as originally

 instructed in the November 2019 order, within thirty days. In March 2022, having

 received nothing from McRae, the district court dismissed the action under Fed. R.

 Civ. P. 41(b) based on the failure to prosecute. McRae then filed this appeal.

       In his appellate brief, McRae argues the district court erred in dismissing this

 action for two reasons: (1) the district court should have excused his failure to file a

 third amended complaint on remand because the Bureau of Prisons lost or destroyed

 a motion for an extension of time that he placed in the mail in late January 2022; and

 (2) it was unreasonable for the district court to order him to file a third amended

 complaint in the first place. McRae did not raise either of these arguments before the

 district court, and we therefore do not consider them on appeal.1 See Braxton v.


       1
          McRae does not explain why he failed to raise these arguments in the district
 court. Even assuming he was unaware of the basis for his lost-mail argument until
 the district court dismissed the action in March 2022, he does not explain why he
 could not have raised this argument in a post-judgment motion for relief, as he had
                                             3
Appellate Case: 22-4023     Document: 010110755356        Date Filed: 10/19/2022    Page: 4



 Zavaras, 614 F.3d 1156, 1163 (10th Cir. 2010) (declining to consider arguments that

 pro se plaintiffs had not raised in the district court); Gallagher v. Shelton, 587 F.3d

 1063, 1068 (10th Cir. 2009) (same); Crow v. Shalala, 40 F.3d 323, 324 (10th Cir.

 1994) (“Absent compelling reasons, we do not consider arguments that were not

 presented to the district court.”).

        “This Court reviews for an abuse of discretion a district court’s decision to

 dismiss an action for failure to prosecute.” Ecclesiastes 9:10-11-12, Inc. v. LMC

 Holding Co., 497 F.3d 1135, 1143 (10th Cir. 2007). Having reviewed McRae’s

 appellate filings, the district court’s thorough and well-stated dismissal order, and the

 entire record in this case, we conclude the district court did not abuse its discretion

 by dismissing this action for failure to prosecute. The district court engaged in an

 extensive analysis of the governing multi-factor test from Ehrenhaus v. Reynolds,

 965 F.2d 916, 921 (10th Cir. 1992), and reasonably concluded dismissal was an

 appropriate sanction under the facts of this particular case.




 previously done with the change-of-address issue. Moreover, even if we were to
 excuse his failure to raise this argument below, we note that he has presented no
 evidence to support it. Cf. Nasious v. Robinson, 396 F. App’x 526, 529 (10th Cir.
 2010) (unpublished disposition cited solely for its persuasive value) (rejecting a pro
 se prisoner’s “vague and conclusory allegation that the mail room staff somehow lost
 or tampered with his mail” based on the lack of supporting evidence and the fact that
 numerous other pleadings had “traveled successfully between [the prisoner] and the
 courts,” indicating there was “no serious or consistent problem with the mail services
 within the prison”).
                                             4
Appellate Case: 22-4023   Document: 010110755356       Date Filed: 10/19/2022   Page: 5



       We therefore affirm the district court’s order dismissing this action. We deny

 McRae’s Motion Seeking Emergency Court Order for Monetary Sanctions Against

 BOP. His motion to proceed in forma pauperis on appeal is granted.


                                           Entered for the Court


                                           Michael R. Murphy
                                           Circuit Judge




                                          5